UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2005



DESMOND ALVIN DOHERTY,

                                                          Petitioner,

          versus


U.S. IMMIGRATION   &   NATURALIZATION   SERVICE;
JOHN ASHCROFT,

                                                         Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A72-376-707)


Submitted:   January 17, 2002               Decided:   March 11, 2002


Before WILKINS, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yurika Saito Cooper, Arlington, Virginia, for Petitioner. Robert
D. McCallum, Jr., Assistant Attorney General, Christine A. Bither,
Senior Litigation Counsel, Paul D. Kovac, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Desmond Doherty, a native and citizen of Sierra Leone, appeals

from the decision and order of the Board of Immigration Appeals

(Board) denying his application for suspension of deportation.     We

have reviewed the record and find the Board correctly determined

that Doherty did not meet the continuous presence requirement for

suspension of deportation because he failed to accrue seven years

of continuous physical presence prior to the initiation of depor-

tation proceedings against him.       See Appiah v. INS, 202 F.3d 704

(4th Cir.), cert. denied, 531 U.S. 857 (2000).

     For this reason, we deny Doherty’s petition for review and

affirm the decision of the Board.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             AFFIRMED




                                  2